Citation Nr: 0939881	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to a higher rating 
than 20 percent for traumatic arthritis, left ankle with 
disuse osteoporosis.

2.	Entitlement to service 
connection for lumbar strain as secondary to traumatic 
arthritis, left ankle with disuse osteoporosis.

3.	Entitlement to a higher rating 
than 30 percent for reflex sympathetic dystrophy, left foot 
with pain, numbness and hyperhidrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to 
January 1989.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Huntington, West Virginia, which denied entitlement to the 
benefits sought.

In August 2009, the Veteran provided additional evidence 
consisting of records of VA outpatient treatment and a 
private MRI report, along with a waiver of RO initial 
consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The Board is deciding the claim for increased rating for left 
ankle traumatic arthritis. The issues of service connection 
for lumbar strain and an increased rating for reflex 
sympathetic dystrophy, left foot, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is already in receipt of the maximum assignable 
20 percent rating based upon left ankle limitation of motion. 
He does not have any form of joint ankylosis involving the 
left ankle.


CONCLUSION OF LAW

The criteria for a higher rating than 20 percent for 
traumatic arthritis, left ankle with disuse osteoporosis, are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code 5271 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from December 2005 and June 2006. The 
June 2007 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to an increased 
disability rating. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial December 2005 VCAA notice 
correspondence was sent before issuance of the rating 
decision on appeal, and met the standard for timely notice. 
The June 2006 notice correspondence did not comport with this 
standard. However, the Veteran has had an opportunity to 
respond to the relevant VCAA notice in advance of the June 
2007 SOC readjudicating the claim. There is no indication of 
any further available evidence or information to be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment. The Veteran has also undergone 
a VA examination. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).          The Veteran has provided copies of 
additional private medical records, and several personal 
statements. He has not requested the opportunity to appear at 
a hearing. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected left ankle disorder is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, for limitation of motion of the ankle. 
Under this diagnostic code, a moderate limitation of motion 
of the ankle warrants 10 percent rating, and a marked 
limitation of motion warrants a          20 percent rating. 
The normal range of motion for the ankle is 0 to 20 degrees 
dorsiflexion and 0 to 45 degrees plantar flexion. See 38 
C.F.R. § 4.71a, Plate II (2009).

A December 2005 MRI of the left ankle at a private facility 
indicated an impression of considerable signal abnormalities 
arising from the dome of the talus medially, and distal 
tibia, possible avascular necrosis. A January 2006 x-ray 
showed a suspect osteochondral defect at the medial aspect of 
the talar dome, and degenerative changes at the tibiotalar 
joint. A June 2006 MRI confirmed the earlier study indicating 
avascular necrosis of the medial talar dome. 

The Veteran underwent a February 2006 VA orthopedic 
examination. He then described having sharp pain and aches in 
the left ankle all the time, worse with activity. He further 
described ankle stiffness, swelling, heat and redness, 
locking and fatigability. The Veteran wore an ankle brace and 
took prescription pain medication 2-3 times daily. Flare-ups 
were estimated to occur on a daily basis. There was no 
reported dislocation or subluxation. On physical examination 
gait was antalgic favoring the left side. There were no 
callosities. The Veteran was unable to toe, heel or side 
walk. The left ankle demonstrated no swelling, redness or 
heat.  The Veteran complained of tenderness to palpation at 
the lower achilles tendon and medial foot. There was no varus 
or valgus angulation. There was guarding. Motor function was 
difficult to assess due to guarding and very little movement. 
Muscle tone was good. Left ankle range of motion was 
dorsiflexion to 10 degrees active, passive and fatigued with 
pain throughout; and plantar flexion to 30 degrees active, 
passive and fatigued with pain throughout. There was no 
change in range of motion following repetitive use. There was 
no varus or valgus angulation of the os calcis. 
The diagnosis was severe degenerative traumatic arthritis of 
the left ankle.  

The Veteran was admitted to a private hospital in February 
2006 with an initial diagnosis of left ankle internal 
derangement. He underwent a left ankle arthroscopy with 
extensive synovectomy, and debridement chrondroplasty of a 
tear of the tibial joint. 

A comprehensive April 2009 orthopedic evaluation at a private 
facility indicated in pertinent part that left ankle range of 
motion consisted of plantar flexion to               30 
degrees, dorsiflexion neutral, and eversion and inversion 
within normal limits. The subtalar, midtarsal and phalangeal 
regions were all normal. There was no swelling. There was 
tenderness about the medical and lateral gutter regions of 
the ankle. Neurovascular evaluation showed normal motor and 
sensory function, and palpable peripheral pulses. Planter 
flexion/inversion stress was within normal limits. Anterior 
drawer was also normal. 

The report of a July 2009 VA outpatient consultation 
indicates the Veteran was undergoing follow-up for left ankle 
post-traumatic ankle arthritis and subtalar arthritis with 
marked limitation in motion. He had had an orthotic ordered 
for his shoe. Discussion was provided as to the possibility 
of a total ankle arthroplasty. 

The competent evidence does not support the assignment of a 
disability rating in excess of 20 percent for the Veteran's 
left ankle traumatic arthritis. The current            20 
percent evaluation is the highest assignable rating under 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
premised upon limitation of motion. While there is evidence 
of marked limitation of motion therefore, this finding is 
already reflected in the existing 20 percent evaluation that 
has been awarded. 

Upon review of potentially applicable alternative diagnostic 
codes, moreover, only Diagnostic Code 5270 for ankylosis of 
the ankle provides for assignment of a rating above 20 
percent. However, to warrant a 30 percent rating, or for that 
matter any evaluation under Diagnostic Code 5270, the 
claimant must establish ankylosis of some form, meaning that 
the joint is essentially frozen in a continuous position, 
i.e., devoid of any capability for motion. See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (indicating that ankylosis 
is complete immobility of the joint in a fixed position, 
either favorable or unfavorable). The Veteran has 
consistently demonstrated at least some degree of retained 
mobility in the left ankle. In fact, an April 2009 private 
medical evaluation described at or near normal plantar 
flexion and dorsiflexion. While other VA treatment providers 
qualified limitation of motion as "marked," these studies 
as well did not indicate the presence of joint ankylosis. The 
Board notes that there is further clinical evidence of left 
ankle joint avascular necrosis and degenerative changes, 
however these manifestations are not directly contemplated in 
the criteria under Diagnostic Code 5270. Diagnostic Code 5273 
for malunion of the os calcis or astragalus takes into 
account joint alignment problems, but nonetheless does not 
provide for any maximum rating higher than 20 percent.                      
Consequently, a higher evaluation based on application of any 
other potentially applicable rating provision is not 
warranted.

Accordingly, a 20 percent rating remains the maximum 
assignable rating for traumatic arthritis of the left ankle, 
under the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran      has not shown that his service-
connected left ankle disability under evaluation has caused 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. As of the 
February 2006 VA examination the Veteran remained employed on 
a full-time basis. There is also no indication that he is 
considered incapable of sedentary employment as a result of 
his left ankle disorder. The Veteran's service-connected left 
ankle traumatic arthritis has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the claim for an increased rating for left ankle 
traumatic arthritis is being denied. As the preponderance of 
the evidence is unfavorable on this claim, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).





ORDER

A higher rating than 20 percent for traumatic arthritis, left 
ankle with disuse osteoporosis, is denied.


REMAND

Further evidentiary development is required on the claims for 
service connection for a lumbar spine disorder, and an 
increased rating for reflex sympathetic dystrophy of the left 
foot.

The current medical evidence does not sufficiently resolve 
whether as claimed the Veteran has a lumbar spine disability 
attributable to his service-connected left ankle traumatic 
arthritis, or for that matter other service-connected 
disabilities. 

The July 2005 statement of a VA osteopath indicated that 
chronic back pain was not causing left hip or left knee 
pains, but did not observe whether there was any role of the 
latter in causing the former disorder.

In the report of a February 2006 VA orthopedic examination, 
the examiner addressed the question of whether the Veteran's 
left knee, left hip and low back conditions were caused or 
aggravated by or a result of his service-connected left ankle 
disorder. The VA examiner responded that he could not resolve 
this issue without resorting to mere speculation. The stated 
rationale was that the normal aging process could result in 
the degree of mild arthritis represented. There also  was no 
intrinsic lumbar pathology, and the pain demonstrated was 
most likely muscular in nature. 

A July 2006 VA physician's progress note states the opinion 
that having reviewed the Veteran's MRIs and medical history, 
the problems he experienced with the left hip and knee were 
related to his service-connected ankle injury due to a gait 
disturbance. 

There is documentation since March 2004 in VA outpatient 
records of a 4-mm leg length discrepancy with the left side 
the shorter side.

A June 2007 RO rating decision granted service connection for 
degenerative arthritis of the left knee, and of the left hip. 

As the February 2006 VA examiner was unable to provide a 
definitive opinion on the etiology of the Veteran's lumbar 
strain, another examination should be scheduled for this 
purpose. The VA examiner should determine whether lumbar 
strain is secondarily related to left ankle traumatic 
arthritis, as well as now service-connected left knee and 
left hip disorders. In addition, the examination should 
consider whether the evidence of a leg length discrepancy is 
incidental to a service-connected disorder, and if so whether 
this may have had any role in the development of lumbar 
strain. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Pertaining to service-connected reflex sympathetic dystrophy 
of the left foot,          the Veteran has not yet undergone 
a comprehensive medical examination to determine the current 
severity of that disorder. Hence, a VA neurological 
examination for the Veteran's left foot disorder should be 
completed. See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Beckley VA Medical Center (VAMC). The most 
recent comprehensive treatment records on file from this 
facility are dated from September 2006. The RO should obtain 
any such records from this facility and associate them with 
the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made). See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should contact the Beckley VAMC 
and request copies of all available 
records of treatment from that facility 
dated since September 2006. All records 
and responses received should be 
associated with the claims file.

2.	The RO should schedule the Veteran for 
a VA examination with an orthopedist to 
determine whether a claimed lumbar strain 
disorder is etiologically related to 
(either due to or aggravated by) service-
connected disabilities of the left ankle, 
left hip and left knee.         The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner identify 
all current medical conditions affecting 
the lumbar spine region, previously 
diagnosed as lumbar strain. The examiner 
must then opine whether the diagnosed 
disorders are at least as likely as not 
(50 percent or greater probability) due to 
his service-connected left ankle traumatic 
arthritis and/or degenerative arthritis of 
the left hip and left knee. The examiner 
should consider both initial causation of 
a lumbar spine disorder by one or more 
service-connected disabilities, and the 
possibility that the Veteran's lumbar 
spine disorder has been permanently 
aggravated by service-connected 
disability. In providing the requested 
determination, the examiner must further 
indicate whether the 4-mm leg length 
discrepancy present is due to service-
connected disability, and if so has had 
any role in the development of a low back 
disorder. 

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	Schedule the Veteran for a VA 
neurological examination to determine the 
current severity of             the 
Veteran's reflex sympathetic dystrophy of 
the left foot. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.          
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected reflex 
sympathetic dystrophy of the left foot.  
In providing the requested findings, the 
VA examiner must also indicate his or her 
review of the report of an August 2006 VA 
examination which referred to the 
existence of a footdrop deformity at the 
left ankle. The examiner must provide a 
characterization of the severity of 
service-connected disability, i.e., mild, 
moderate, or severe.

4.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for lumbar strain as secondary 
to left ankle traumatic arthritis and 
other service-connected disabilities, and 
an increased rating for reflex sympathetic 
dystrophy of the left foot.
based upon all additional evidence 
received. If any benefit sought on appeal 
is not granted, the Veteran should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an 
opportunity to respond before  the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 


	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


